t c summary opinion united_states tax_court norman j suter petitioner v commissioner of internal revenue respondent docket no 11492-00s norman j suter pro jeanne gramling for dinan special trial filed date se respondent judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for the taxable years and the issue for decision is whether petitioner is entitled to disallowed deductions claimed as business supplies expense ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in matthews north carolina on the date the petition was filed in this case during the years in issue petitioner worked as an independent_contractor for imperial construction inc and was paid commissions for the jobs he completed he filed a schedule c profit or loss from business in each year in issue claiming deductions for supplies expense of dollar_figure in and dollar_figure in in the statutory_notice_of_deficiency respondent disallowed dollar_figure and dollar_figure of these deductions respectively a taxpayer may deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 a taxpayer however generally must keep records sufficient to establish the amounts of the items ‘the remaining adjustments in the statutory_notice_of_deficiency are computational and will be resolved by the court’s holding on the issue in this case reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 petitioner testified that his tax_return_preparer may have erroneously characterized certain expenses primarily related to advertising causing otherwise deductible expenses to be listed on the return under the category of supplies however petitioner was unable to provide any substantiation of either the disallowed portion of the supplies expense or of any other business_expenses incurred but unclaimed on the returns because petitioner has failed to provide any credible_evidence regarding the existence or amount of any such expenses petitioner bears the burden of proving respondent’s determination in the notice_of_deficiency to be error sec_7491 rule a because petitioner has failed to substantiate the expenses we sustain respondent’s disallowance of the deductions therefor q4e- reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
